DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) filed on the record are in compliance with the content requirements of 37 CFR 1.97 and 37 CFR 1.98 and have been considered.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an activation device configured to establish a flow connection for the fluid from within the receiving space of the proximal portion of the intermediate section to the inlet opening of the discharge section” in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 11, 13 (and all claims depending therefrom, as applicable) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the limitation of the activation device being “inoperative before breakage of the breakable section or in the starting position” is unclear in scope.
It is assumed that Applicant did not intend to recite that the activation device is “inoperative”, otherwise, doing so would appear to constitute a lack of enablement for the activation device in the claim. However, the scope of the term “inoperative” is not known.  
As best understood, the limitation will be interpreted to mean that the activation device does not establish a flow connection for the fluid from within the receiving space of the proximal portion of the intermediate section to the inlet opening of the discharge section before breakage of the breakable section or in the starting position. 
Regarding claim 11, the meaning of the limitation “the distal portion and the proximal portion are configured to maintain their structure after breakage of the breakable section” is unclear. Specifically, it would appear that breaking the breakable section materially affects or alters the structure of the distal and proximal portions. Therefore, it is unclear how the distal and proximal portions can be configured to precisely maintain their structure after breakage of the breakable section.
Regarding claim 13, the limitation “the receiving space is dimensioned such that the container at least partially protrudes from the proximal portion” is unclear in scope. It is not clear from this limitation whether the container is intended to be a positively recited structural element (if so, the container has not been positively claimed in claim 13 or any claims upon which claim 13 depend) or whether the receiving space is dimensioned so that the container, if present, would partially protrude from the proximal section.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-16, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lockhart (U.S. Pat. 2,408,323, hereinafter “Lockhart”).
Regarding claim 1, Lockhart disclose a discharger (see Fig. 3) for discharging a predetermined amount of fluid from a separate container 10 (i.e., in Fig. 3 the discharger comprises the elements that are not part of the container 10), comprising
a discharge section 14 (Fig. 3) defining a longitudinal axis and having a proximal end 44 (Fig. 3) and a distal end 42 (Fig. 3) and having a discharge passage (through needle 36 located within the section 14) for the fluid extending between an inlet opening (at 38) and an outlet opening (at 36) of the discharge section: and
 an intermediate section (i.e., the interface where the open end of the container is initially loaded into the open proximal end of housing 16, located at the open end of housing 16 where handles 50 are located) comprising a distal portion 22/24 (Fig. 3) cooperating with the proximal end of the discharge section and a proximal portion (i.e., the open end of the housing 16 where the container 10 is inserted) defining a receiving space configured to be loaded with the separate container 10 holding an amount of the fluid to be discharged by the discharger (as illustrated in Figs. 1 and 3, the distal end of the container 10 is loaded into the receiving space of the intermediate section; see 
the distal portion and the proximal portion being formed in one piece (as can be seen once the proximal and distal portions are connected together to form the finished product, they are in one piece) and are interconnected by a breakable section 32 (disclosed to be a wax seal created by dipping the lower end of container 10 into wax; the section 32 is then broken when the syringe is used, i.e., when the container 10 is pressed downward to further telescope into the housing 16; see col. 3, lines 1-11 and col. 5, lines 52-60).
Regarding claim 2, Lockhart discloses that the breakable section comprises a predetermined breaking area configured to break upon applying an axial force to the intermediate section (i.e., the predetermined breaking area is the area of the wax seal itself that is broken only when sufficient axial force is applied to further telescope the container 10 into the housing 16).
Regarding claim 3, Lockhart discloses that after breakage of the breakable section 32, the proximal portion of the intermediate section is movable relative to the distal portion of the intermediate section along the longitudinal axis between a starting position and a final discharge position (this movement is understood to refer to the intended operation of the device in order to force the medicament in housing 10 through the discharge section; further, Figs. 3 and 4 show the container 10 being telescoped further into the housing 16 which would require breaking the wax seal before the movement can occur).

Regarding claim 5, Lockhart discloses that the distal portion of the intermediate section comprises an activation device (combination of piston 12, sharpened tip 38 and diaphragm 28; see Fig. 3) configured to establish a flow connection for the fluid from within the receiving space of the proximal portion of the intermediate section of the inlet opening of the discharge section (see Figs. 2-3 showing that the sharpened tip 38 extends through the diaphragm 28 to establish a fluid connection between the housing 10 and the interior of a needle 34).
Regarding claim 6, Lockhart discloses that the flow connection is established automatically after breakage of the breakable section by moving the proximal portion of the intermediate section relative to the distal portion of the intermediate section along the longitudinal axis from the starting position towards the distal end of the discharge section and towards the final discharge position (see Fig. 3 showing that the fluid communication not yet established as the breakable section is still intact, and Fig. 4 shows that when the breakable section has been broken and the container 10 is 
Regarding claim 7, Lockhart discloses that the activation device is inoperative before breakage of the breakable section (although the meaning of the term “inoperative” is not clear in scope in this context, it is understood that the activation device does not operate to enable the fluid connection until the breakage of the breakable section occurs as illustrated in Fig. 4).
Regarding claim 8, Lockhart discloses that the activation device is positioned at least partially inside the proximal portion of the intermediate section so as to protrude into the receiving space and beyond the receiving space when the proximal portion is being moved from the starting position towards the final discharge position (see Figs. 3 and 4 showing that the activation device is located in proximal portion defined as the open end of the housing 16 where the container 10 is inserted so as to protrude into the receiving space (i.e., the activation device is fully within the receiving space, and then in the final discharge position shown in Fig. 4, the activation device is shown to be distal of the receiving space).
 Regarding claim 9, Lockhart discloses that the activation device is sealingly fitted within the proximal portion of the intermediate section (i.e., the element 12 of the activation device seals the medicament 18 located within the container 10; see col. 5, lines 52-55) so as to prevent at least substantial fluid leakage through the breakable section after breakage (i.e., when the breakable section is broken as shown in Fig. 4, the element 12 of the activation device still seals the medicament 18 from leaking out of the open end (at 22) of the container 10). 

Regarding claim 11, Lockhart discloses that the distal portion and the proximal portion are configured to maintain their structure after the breakage of the breakable section (i.e., breaking the wax of the breakable section does not appear to alter the structure of either the proximal or distal portions underlying the wax).
Regarding claim 12, Lockhart discloses that after the breakage of the breakable section, the distal portion is configured to act as a piston that displaces the fluid stored in the container 10 (i.e., pushing the distal portion further into the housing 16 causes the needle end 38 to puncture the diaphragm 28 in order to establish fluid communication between the needle and the fluid in the container, causing the fluid to be displaced from the container based in part on the compression force of element 12 acting on the fluid; the claim does not require that the distal portion directly interact with the fluid itself). 
Regarding claim 13, Lockhart discloses that the proximal portion of the intermediate section has a receiving end with an insertion opening (i.e., the receiving end is the open end of the housing 16 into which the container 10 is inserted), the receiving space being accessible through the insertion opening, the proximal portion is 
Regarding claim 14, Lockhart discloses that inside the proximal portion of the intermediate section a transition portion (in the form of a bead 22; Fig. 3) is provided which serves as a stop for the container being loaded into the receiving space (see Fig. 3 and col. 4, lines 55-60).
Regarding claim 15, Lockhart discloses the container 10, including the predetermined amount of fluid 18 (Fig. 3) to be discharged by the discharger.
Regarding claim 16, Lockhart discloses that the discharge section comprises projections 5 (Fig. 3).
Regarding claim 18, Lockhart discloses that the container 10 is a cartridge or a capsule (a cartridge or a capsule is broadly reasonably interpreted to be a container that holds a material to be dispensed, such as the liquid 18), the container including a predetermined amount of the fluid 18 (Fig. 3) to be discharged by the discharger, the container having a generally cylindrical outer shape (see Fig. 1 showing the cylindrical shape in three-dimensional perspective), and the fluid inside the container being protected from environmental influences by a breakable seal (i.e., the element 12 forms a seal protecting the fluid 18 from environmental influences).
Regarding claim 19, Lockhart discloses wherein the discharge section comprises projections (i.e., a bead 22 is formed annularly within the discharge section so that .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lockhart (U.S. Pat. 2,408,323, hereinafter “Lockhart”).
Regarding claims 17 and 20, Lockhart discloses a method of using the discharger according to claim 1, including at least one medical, dental or veterinary fluid 18 (the liquid may be sterile water; see col. 3, lines 38-40), but does not appear to 
However, based on Lockhart disclosing providing a relatively small amount of fluid to perform the medical procedure, to choose an appropriate specific volume for a desired procedure would have been obvious to one of ordinary skill in the art at the time of the invention absent any evidence of criticality or a stated problem to be solved. It has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is directed to the Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656.  The examiner can normally be reached on Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT J MEDWAY/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        04/22/2021